Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Attachment to Advisory Action
Applicant’s amendment of 08 Mar. 2021 is not entered, given that the amendment raises new issues that would require further consideration and search.
Applicant’s arguments filed 08 Mar. 2021 have been fully considered.  Examiner agrees that the amendment if entered would overcome the applied prior art. 
Applicant amended claims 1 and 10.
Applicant argues that their amendment addresses the 112b rejection.
However, examiner continues to find claim 1 confusing as to whether the (meth)acrylate is a monomer in the polyurethane polymer, or whether the adhesion layer comprises a polyurethane polymer and a separate (meth)acrylate polymer.  This lack of clarity carries over into the limitation regarding the amount of polyurethane in the adhesion layer.
Applicant argues that Rasmusson does not teach a décor layer without a décor paper.
Examiner agrees that Rasmusson teaches a décor layer with a décor paper.  Further consideration and search would be required to determine if the amended claims are allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 7:30 - 5:00, Alt Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN VINCENT LAWLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787